      Case 2:20-cv-00097-DPM Document 81 Filed 08/28/20 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

EDWARD D. SCHULER
ADC #140938                                                 PLAINTIFF

v.                       No. 2:20-cv-97-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS


                             JUDGMENT
     Schuler' s claims against Governor Hutchinson and Attorney
General Rutledge are dismissed with prejudice. All his other claims
are dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
